Citation Nr: 1756449	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for left foot hallux valgus.

2. Entitlement to an initial compensable rating for status post first metatarsophalangeal joint fracture of the right foot with degenerative joint disease (DJD) of the bilateral feet, previously claimed as bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to January 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. This appeal is now in the jurisdiction of the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his left foot hallux valgus and right foot fracture residuals with DJD of the bilateral feet. The Veteran was last afforded a VA examination in January 2014. His representative stated in an informal hearing presentation dated in September 2017 that the Veteran's disabilities have worsened during the pendency of this appeal. When a veteran reports that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's statement that the pertinent disability has increased in severity). Therefore, a new VA examination must be obtained. Furthermore, the RO should obtain any updated treatment records. 

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain any identified private treatment records.

2. Obtain any outstanding VA treatment records.
3. After completing step 1, schedule the Veteran for VA examinations with an appropriate examiner to determine the current severity of his service-connected hallux valgus and status post first metatarsophalangeal joint fracture of the right foot with degenerative joint disease of the bilateral feet, previously claimed as bilateral plantar fasciitis. Provide a copy of this remand and record to the examiner for review. Any and all studies, tests, and evaluations deemed necessary should be performed.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

